Case: 13-10582   Date Filed: 08/07/2013   Page: 1 of 4


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10582
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 4:12-cv-00501-RH-CAS

WILLIAM C. MANLEY,
An Individual,
MMM MANAGEMENT OF TALLAHASSEE INC.,
A Florida Corporation,

                                                       Plaintiffs - Appellants,

                                   versus

CITY OF TALLAHASSEE, FLORIDA,

                                                        Defendant - Appellee.
                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                             (August 7, 2013)

Before CARNES, Chief Judge, MARTIN, and FAY, Circuit Judges.

PER CURIAM:
                Case: 13-10582        Date Filed: 08/07/2013      Page: 2 of 4


       William Manley1 appeals the district court’s order dismissing with prejudice

his complaint against the City of Tallahassee for failure to state a claim upon

which relief can be granted. Manley alleges that the city deprived him of his

property interests in a parcel of real property without procedural due process when

it granted a site plan amendment for a parcel located next to his. We review de

novo a court’s dismissal of a complaint for failure to state a claim, accepting the

factual allegations in the complaint as true and construing them in the light most

favorable to the plaintiff. Speaker v. United States Dept. of Health and Human

Servs. Ctrs. for Disease Control and Prevention, 623 F.3d 1371, 1379 (11th Cir.

2010).

       In 1981 Manley and Rib, Inc., Manley’s neighboring landowner, agreed to

share the use of a driveway and stormwater drainage system. In 2008 Rib decided

to sell its parcel to Super-Suds Express No. 2, LLC and submitted a site plan

amendment to allow Super-Suds to use the property for a car wash. Manley

alleges that the site plan violates his agreement with Rib and unreasonably alters

the drainage between the properties in violation of state law. The city approved the

plan without giving Manley notice or an opportunity to be heard. Manley argues

that the city’s actions deprived him of his property interest without due process.

       1
          As the district court noted, Manley assigned the rights at issue in this case to MMM
Management of Tallahassee, Inc. at some point after filing his complaint. Because the
assignment makes no difference in this case and for ease of understanding, we will follow the
district court’s lead and refer to the appellant as Manley.
                                                2
               Case: 13-10582      Date Filed: 08/07/2013    Page: 3 of 4


      “In assessing a claim based on an alleged denial of procedural due process a

court must first decide whether the complaining party has been deprived of a

constitutionally protected liberty or property interest. Absent such a deprivation,

there can be no denial of due process.” Econ. Dev. Corp. of Dade Cnty, Inc. v.

Stierheim, 782 F.2d 952, 953–54 (11th Cir. 1986). Manley cites several Florida

cases establishing that rezoning procedures require giving all affected landowners

notice and an opportunity to be heard. See, e.g. Gulf & Eastern Development

Corp. v. City of Fort Lauderdale, 354 So.2d 57, 59 (Fla. 1978). Manley argues that

he should be treated like a landowner who has been affected by the rezoning of a

neighboring parcel. See WAGS Transp’n Sys, Inc. v. Miami Beach, 88 So.2d 751,

752 (Fla. 1956) (holding that the rezoning of an area affected the rights of

neighboring landowners and they should have been given the opportunity to be

heard).

      Zoning cases do not apply here, however. Zoning laws give landowners

certain property interests, such as the right to live in a residential area. If a

government changes zoning laws to allow non-residential developments in an area,

it has deprived the neighboring landowners of a property interest because they no

longer have the benefit of residential-only land use restrictions and their property

values likely will decrease. Cf. WAGS, 88 So.2d at 752 (holding that the

landowners’ property interests were affected by the rezoning because they bought


                                            3
              Case: 13-10582     Date Filed: 08/07/2013    Page: 4 of 4


the property relying on the zoning ordinance that required all property in the

district to be residential and a change in that zoning would decrease the value of

their property). In contrast, the approval of the site plan did not deprive Manley of

any property interests given to him by the agreement with Rib or state law. The

fact that the city approved the site plan does not prevent a state court from finding

that construction under the plan violated the agreement or state law. See Westland

Skating Ctr, Inc. v. Gus Machado Buick, Inc., 542 So.2d 959, 964 (Fla. 1989)

(holding that a landowner’s compliance with a building code was not a defense to a

claim that his construction violated Florida drainage laws). As the district court

correctly found, Manley still has the same property interests in the driveway and

the stormwater drainage system that he had before the site plan was approved, and

if the new construction hurts those interests, Manley can pursue a remedy in state

court.

         AFFIRMED.




                                          4